 1   SUNETHRA MURALIDHARA, ESQUIRE
     Nevada Bar No. 13549
 2   WRIGHT MARSH & LEVY
     300 S. Fourth Street, Suite 701
 3   Las Vegas, NV 89101
     Phone: (702) 382-4004
 4   Fax: (702) 382-4800
     smuralidhara@wmllawlv.com
 5   Attorney for Vazquez-Durazo
 6
                                  UNITED STATES DISTRICT COURT
 7
                                         DISTRICT OF NEVADA
 8
 9   UNITED STATES OF AMERICA,                    )
                                                  )       CASE NO. 2:15-CR-00155-RFB
10          Plaintiff,                            )
                                                  )
11                  vs.                           )
                                                  )
12   MAYRA VAZQUEZ-DURAZO,                        )
                                                  )
13          Defendant.                            )
                                                  )
14
                     STIPULATION TO CONTINUE SENTENCING HEARING
15                                   (First Request)
16          IT IS HEREBY STIPULATED AND AGREED, between the United States of America, by
17   and through its attorney, CHRISTOPHER CHIOU, Acting United States Attorney, through
18   KIMBERLY ANNE SOKOLICH, Assistant United States Attorney; and Defendant MAYRA
19   VAZQUEZ-DURAZO, by and through her counsel, SUNETHRA MURALIDHARA, ESQUIRE,
20   Wright Marsh & Levy, that the sentencing hearing currently scheduled for July 1, 2021, at 3:00 p.m.
21   be vacated and set to a date and time convenient to this Court, but no sooner than ninety (90) days
22   from the current sentencing date.
23          This stipulation is entered into for the following reasons:
24          1.      Counsel for Defendant Ms. Vazquez-Durazo was appointed as CJA counsel on June
25   11, 2021. (ECF 68). Counsel has not yet received the file from prior defense counsel.
26          2.      The parties need additional time to prepare for Defendant Vazquez-Durazo’s
27   sentencing hearing. Defense counsel also requires additional time to meet with Ms. Vazquez-Durazo
28   and review documents, and prepare a sentencing memorandum.
 1              3.     The parties agree to the continuance. Ms. Vazquez-Durazo is currently detained and
 2   agrees to the continuance.
 3              4.     Additionally, denial of this request for continuance could result in a miscarriage of
 4   justice.
 5              5.     The additional time requested by this Stipulation is made in good faith and not for
 6   purposes of delay.
 7              6.     This is the first request for a continuance of the sentencing hearing.
 8              Dated this 17th day of June, 2021.
 9   Respectfully submitted:
10   WRIGHT MARSH & LEVY                                      CHRISTOPHER CHIOU
                                                              ACTING UNITED STATES ATTORNEY
11
12   BY /s/ Sunethra Muralidhara                              BY /s/Kimberly Anne Sokolich
       SUNETHRA MURALIDHARA, ESQUIRE                            KIMBERLY ANNE SOKOLICH
13     Attorney for Mayra Vazquez-Durazo                        Assistant U.S. Attorney
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                         2
 1
                                   UNITED STATES DISTRICT COURT
 2
                                          DISTRICT OF NEVADA
 3
 4
     UNITED STATES OF AMERICA,                      )
 5                                                  )       CASE NO. 2:15-CR-00155-RFB
            Plaintiff,                              )
 6                                                  )
                    vs.                             )       ORDER
 7                                                  )
     MAYRA VAZQUEZ-DURAZO,                          )
 8                                                  )
            Defendant.                              )
 9                                                  )
10          Based on the Stipulation of the parties, the sentencing hearing in this matter is hereby
11   continued. The ends of justice served by granting said continuance outweigh the best interest of the
12   public and the defendant in a speedy sentencing, since the failure to grant said continuance would
13   be likely to result in a miscarriage of justice, and would deny the parties herein sufficient time and
14   the opportunity within which to be able to effectively and thoroughly prepare for sentencing, taking
15   into account the exercise of due diligence.
16          IS IT HEREBY ORDERED that the sentencing in the above-captioned matter currently
17                                                                           October 7
     scheduled for July 1, 2021, at 3:00 p.m., be vacated and continued to _______________, 2021, at
18    10:00 __.m.
     _____   a

19                  June 21, 2021
            DATED: _________________
20
21                                                          _______________________________________
                                                            RICHARD F. BOULWARE, II
22                                                          United States District Judge
23
24
25
26
27
28


                                                        3
